PER CURIAM.
Upon an examination of the assignments of error, the briefs of appellants and appellees, and the transcript of the record, we are of the opinion that the judgment of the lower court entering a non-suit is due to be affirmed.
In brief, appellants, in effect, admit that the trial court should have sustained demurrers filed by appellees to counts 1, 2, and 3 of the complaint.
An examination of counts 4, 5, and 6 shows that there was at least one good ground of each demurrer to each of these counts. Therefore, each demurrer to each of these counts was properly sustained.
In view of the conclusion which we reach, it is not necessary to discuss the motions of the appellees to strike the transcript of record and dismiss the appeal and to strike the brief of the appellants.
The foregoing opinion was prepared by Circuit Judge WILLIAM C. BIBB, who has been appointed for temporary duty on *615the Supreme Court by the Chief Justice, and adopted by this court as the opinion of this court in this case.
Affirmed.
MERRILL, HARWOOD, BLOOD-WORTH, MADDOX, McCALL and SOMERVILLE, JJ., concur.
HEFLIN, C. J., and SIMPSON and COLEMAN, JJ., not sitting.